Title: From Thomas Jefferson to Lewis Harvie, 28 February 1803
From: Jefferson, Thomas
To: Harvie, Lewis


          
            Dear Sir
            Washington Feb. 28. 1803.
          
          When I came into my present office you were so kind as to offer your aid as secretary to it; but having a considerable time before that proposed it to Capt Lewis, I could not avail myself of it. some object in the Western country which will probably employ him a year or two, will so long withdraw him from his post. altho’ the progress you have made in the mean time in preparing yourself for entering on the scene of public life, may make that not acceptable now which would have been so two years ago, yet from duty as well as inclination I make you the tender. how far, by taking a station here, and a broader survey of the field you are to enter on, you may be enabled to do it with better preparation, you can best judge. the office itself is more in the nature of that of an aid de camp than a mere secretary. the writing is not considerable, because I write my own letters & copy them in a press. the care of our company, execution of some commissions in the town occasionally, messages to Congress, occasional conferences & explanations with particular members, with the offices, and inhabitants of the place where it cannot so well be done in writing, constitute the chief business. they do not in the whole encroach much on the hours of study before dinner, and admit of the afternoon & evening being entirely given to study at home or the society of the place. the salary of 600. D. a year serves for clothes & pocket money. a servant of the house to render you the offices you may need, and a horse in the stable always at your service, unless attachment to a particular servant or horse of your own should induce you to prefer bringing them, in which case they will be taken into the family. should it be your object to pursue the study of the law, I have no doubt mr Mason will give you any aid in his power. this, my dear Sir, is a brief state of the nature of the position placed at your command and I wish you to consider it solely with a view to your own objects. if these can be promoted by it, my wishes will be doubly fulfilled. if you think they would not, say so with frankness, as I should be sorry to see [one] hour of your time uselessly employed. your aid would be acceptable to me in the highest degree, but not on the condition of obstructing or retarding more useful pursuits. I shall leave this place for Monticello on the 6th. of March, where I would wish to recieve your answer soon after my arrival there; as, should you not find it eligible to take the stand proposed, it will be necessary for me to think of another person. about the 1st. of April it would be convenient to me to have the place occupied. Accept assurances of my sincere esteem.
          
            Th: Jefferson
          
        